Terry, C. J., delivered the opinion of the Court—
Baldwin, J., concurring.
Plaintiff in a suit against James Allen attached certain moneys in the hands of defendant. After the judgment against Allen the defendant was examined, and having denied his indebtedness to Allen, this suit was instituted by permission of the Court.
It appears that Allen placed in the hands of defendant a State Controller’s warrant for the sum of $1,600, with directions to sell the same, and pay the proceeds to the “ boys in the office,” meaning the' employés in a printing office conducted by Allen.
It did not appear that any portion of the proceeds had been so paid; that defendant had ever become liable to the hands in the office, by their knowledge of and consent to the arrangement between defendant and Allen, or that Allen was indebted to such hands in an amount equal or approximating to the sum in the hands of defendant.
We think the evidence produced by the plaintiff sufficient prima facie to entitle him to a verdict, and that the Court erred in ordering a non-suit. _
Judgment reversed and cause remanded.